Citation Nr: 9900349	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-41 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 25, 1977, to 
November 15, 1978.  He also had 4 months of active service 
prior to October 25, 1977.  This matter comes before the 
Board of Veterans Appeals (Board) on appeal from an April 
1995 rating decision by the RO.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his left foot in a 
motorcycle accident in 1978 while stationed at Fort Dix, New 
Jersey.  He asserts that he has had problems since that time 
and should therefore be awarded service connection for left 
foot disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim of service connection for left foot 
disability.


FINDING OF FACT

No competent medical evidence has been presented that tends 
to link current left foot disability with a disease or injury 
in military service, or continued symptoms since service.



CONCLUSION OF LAW

The claim of service connection for a left foot disability is 
not well grounded.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In the veterans case, available evidence shows that he was 
found to have left foot complaints when examined by VA in 
December 1994.  At a podiatry examination conducted that 
month, the examiner felt that post-traumatic degenerative 
joint disease of the left subtalar joint and a bone cyst of 
the left talus were problems that needed to be ruled out.  A 
February 1995 report indicates that a computerized tomography 
scan had revealed cystic changes in the talus.  It was felt 
that he had arthritis of the left ankle and pes planus; 
however, no comment was made as to whether the arthritis was 
a result of trauma.  Records dated from February to June 1995 
refer to a bone cyst of the left talus of an unknown 
etiology.  Records dated from March 1996 to August 1996 refer 
to treatment of lesions of the left foot.  

What is significant about the evidence noted above is what it 
does not include.  Although it was felt in December 1994 that 
post-traumatic arthritis needed to be considered, such a 
problem was not definitively diagnosed.  Arthritis was later 
reported, but there was no indication given whether it was 
due to injury in service or not.  In short, whether 
considering cystic changes, arthritis, pes planus, or foot 
lesions, no competent medical evidence has been presented 
that tends to link any currently diagnosed problem to 
military service, including any injury the veteran may have 
sustained during service.  Additionally, there is no evidence 
indicating that the veteran had arthritis within one year of 
his separation from service.  Therefore, the presumption of 
§ 3.307 is not helpful to the veterans attempt to file a 
well-grounded claim.  

The veteran is competent to report on the circumstances 
surrounding an in-service injury and the symptoms he 
experiences, but medical evidence is necessary to link 
current disability to the in-service injury or continued 
symptoms since service.  Caluza, supra.  The lack of such 
medical evidence is what causes the Board to find that the 
veterans claim is not well grounded.  


ORDER

Service connection for left foot disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
